IN THE
                         TENTH COURT OF APPEALS



                                No. 10-11-00238-CV

            IN RE DEBBIE ECHOLS AND RHONDA ECHOLS


                               Original Proceeding



                         MEMORANDUM OPINION


      Relators’ petition for writ of mandamus is denied.   Relators’ motion for

emergency stay is dismissed as moot.



                                            AL SCOGGINS
                                            Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed June 24, 2011
[OT06]